Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 1 of 17

Merlyn W. Clark, ISB No. 1026

Tyler J. Anderson, ISB No. 6632

Williarn K. Srnith, ISB No. 9769

HAWLEY TROXELL ENNIS & HAWLEY LLP

877 l\/lain Street, Suite 1000

P.O. BoX 161 7

Boise, ID 83701-1617

Telephone: 208.344.6000

Facsirnile: 208.954.5936

Email: mclark@hawleytroxell.com
tanderson@hawleytroxell.com
Wsmith@hawleytroxell.com

Attorneys for Plaintiff SBar Ranch, LLC

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

SBAR RANCH, LLC, an Idaho limited
liability company,

Plaintiff,
vs.

)

)

)

)

)

§
ELMORE COUNTY, IDAHO, a political )
subdivision of the State of Idaho; ALBERT )
(AL) HOFER, individually and as )
Cornmissioner of Elrnore County, ldaho; )
FRANKLIN L. (BUD) CORBUS, individually)
and as Comrnissioner of Elrnore County, )
ldaho; and WESLEY R. (WES) WOOTAN, )
individually and as Commissioner of Elrnore )
County, ldaho, )
)

Defendants.

Case No.

COMPLATNT AND DEMAND FOR
JURY TRIAL

COl\/IES NOW Plaintiff, SBar Ranch, LLC (“SBar Ranch” or “Plaintifi”) by and

through its attorneys of record, pursuant to 28 United States Code § 2201, 42 United States Code

§ 1983, and the United States Constitution and complains and alleges as folloWs:

COMPLAINT AND DEl\/IAND FOR JURY TRIAL - 1

07800.0185.11689808.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 2 of 17

PARTIES, JURISDICTION & VENUE

1. SBar Ranch is the owner of real property in Elmore County, ldaho, which is
located less than one (1) mile from the location of the Proposed Development (as further defined
below).

2. Elmore County, Idaho, is a political subdivision of the State of ldaho (“County”).

3. Albert (Al) Hofer is and was at all times relevant, a Comrnissioner of Elmore
County, Idaho and the owner of lands located within the boundaries of the Mtn. Home lrrigation
District. As described herein, Hofer acted in his official capacity and under state law in
depriving the civil rights of Plaintiff.

4. Franklin L. (Bud) Corbus is and was at all times relevant, a Commissioner of
Elmore County, ldaho and the owner of lands located within the boundaries of the l\/ltn. Home
lrrigation District. As described herein, Corbus acted in his official capacity and under state law
in depriving the civil rights of Plaintiff.

5. Wes1ey R. (Wes) Wootan is and was at all times relevant, a Commissioner of
Elmore County, ldaho and the owner of lands located within the boundaries of the l\/ltn. Home
Irrigation District. As described herein, Wootan acted in his official capacity and under state law
in depriving the civil rights of Plaintiff.

6. This Complaint raises multiple claims including, but not limited to a claim for
declaratory relief, a claim for tort damages for “non-categorical” regulatory taking and a claim
for deprivation of` due process and other civil rights brought pursuant to 42 U.S.C. § 1983.

7. This Cour't has subject matter jurisdiction over Plaintiff’ s claims alleged herein
pursuant to 28 United States Code §§ 1331 and 1343(a)(1) and (3).

8. Plaintiff`s action for declaratory relief is authorized by 28 United States Code
§§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

COMPLAINT AND DEMAND FOR JURY TRIAL - 2
07800.0185.11689808.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 3 of 17

9. Venue for this action is proper pursuant to 28 United States Code § 1391(b)(l)
because all Defendants carry out their official duties at offices located within this District.

10. ln the event Plaintiff is remitted to state court by an abstention order of this Court,
Plaintiff hereby reserves its right, in accordance with England v. Louz'siana State Boara’ of
Medical Examiners, 375 U.S. 411 (1964) to return to this Court, for a determination of its federal
claims alleged herein and any other claims allowed by this Court.

GENERAL ALLEGATIONS

11. On or about June 30, 2015, Cat Creek Energy, LLC (“Cat Creel<”) or
(“Developer”) or (“Applicant”), submitted five (5) Conditional Use Perrnit (“CUP”) applications
to the County for various projects in its Agriculture and Area of Critical Concern Overlay Zones.
Those projects include the installation of: (1) transmission lines (“CUP-2015-03”); (2) a pump
storage hydro electrical generating facility (“CUP-2015-04”); (3) a PV solar electrical generating
facility (“CUP-ZOlS-OS”); (4) a wind turbine electrical generating facility (“CUP-2015-06”); and
(5) a substation (“CUP-2015-07”), collectively the “CUPs”). The projects are collectively
referred to herein as the “Proposed Development.”

12. The applications for the CUPs came before the Planning and Zoning Commission
of Elmore County, Idaho (the “P&Z Commission”) for public hearing on June 15 , 2016, and for
deliberation on July 13, 2016.

13. On June 15, 2016, evidence was presented to the P&Z Comrnission that the CUPs
would have a negative impact on the surrounding area and property, and were otherwise in
conflict with the Elmore County Comprehensive Plan of 2014 (the “Comprehensive Plan”).

14. On or about August 17, 2016, the P&Z Comrnission, after finding based on the
testimony of Cat Creek that the CUPs were dependent on each other and could not exist

Separately, denied the CUPs. ln its Findings of Fact, Conclusions of Law and Order (“P&Z

COMPLAINT AND DEl\/IAND FOR JURY TRIAL - 3
07800.0185.11689808.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 4 of 17

Commission Decision”), the Commission made findings that the CUPs would have a negative
impact on the surrounding area and property, would have a negative effect on the scenic
characteristics and visual aspects of the area, and are otherwise in conflict with the
Comprehensive Plan. A true copy of the P&Z Commission Decision is attached hereto, marked
EXhibit “A” and incorporated herein by reference as though fully set forth herein.

15. SBar Ranch, although an affected party as defined under Idaho Code § 67-6521,
because it is located less than one mile from the Proposed Development, was not on the County’s
mailing list and did not receive notice of the hearing on the applications for the CUPs before the
P&Z Commission, and therefore did not have the opportunity to be heard on the applications for
the CUPs before the P&Z Commission issued its decision.

16. On or about August 26, 2016, Cat Creek appealed the P&Z Commission’s
Decision to the Elmore County Board of Commissioners (the “Board”).

17. On or about October 24, 2016, the Board issued a notice of public appeal hearings
for denial of the five (5) CUP applications to be held on November 16 and 17, 2016, in l\/lountain
Home, ldaho. Plaintiff received a notice. The notice did not include the height and location of the
proposed wind towers as is mandated by Idaho Code §67-6512(b). Because the notice omitted
the height and location of the proposed wind towers, Plaintiff was not notified that the proposed
wind towers would have an adverse impact on the use and enjoyment of Plaintiff’ s land and
would adversely affect the value of Plaintiff` s land.

18. The Board held a hearing on the appeal of the Commission’s Decision on
November 16 and 17, 2016, at which time Cat Creek presented evidence for the first time that
materially changed Cat Creek’s applications for the CUPs, including among other material

changes, a new master site plan of the integrated Proposed Development Because Plaintiff did

COMPLAINT AND DEMAND FOR JURY TRIAL - 4
07800.0185.11689808.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 5 of 17

not receive notice of the material changes or the new master site plan prior to the public hearing,
Plaintiff did not have an adequate and proper opportunity to study the material changes, or
prepare and respond to this new evidence during the public hearing

19. On December 16, 2016, the Board held a public hearing to re-open the record for
the denied conditional use permits to allow a Board Commissioner to disclose additional
information received by the Commissioner outside of the public hearing proceedings and permit
the public to respond to the Commissioner’s disclosure. The notice of the December 16, 2016
public hearing expressly provided that “Verbal testimony will be limited to responding to the
foregoing information.” The notice of the December 16, 2016 public hearing failed to describe
the height and location of the proposed wind towers in violation of I.C. § 67-6512(b).

20. The Board conducted deliberations on the appeal of the P&Z Commission’s
Decision on January 13, 2017, February 3, 2017, and February 10, 2017. On February 10, 2017,
the Board issued its Findings of Fact, Conclusions of Law and Order (“February 2017 Order”). A
true copy of the February 2017 Order is attached hereto marked Exhibit “B” and incorporated
herein by reference as though fully set forth herein.

21. ln its February 2017 Order the Board reversed the Commission’s Decision and
provisionally approved the CUPs on the express conditions that various requirements be met
(“Conditions”). The approvals of the CUPs did not constitute “final agency action” because one
of those conditions was that the Board required the Applicant to return to the Board and obtain
the execution and recordation of a Development Agreement by and between the County Board,
Cat Creek, and the entities owning the land (“Landowners”) where the integrated Proposed
Development is to be located (“Development Agreement”). The issuance of the CUPs was not

the “final agency action” upon the Applications because Cat Creek could not proceed with the

COMPLAINT AND DEMAND FOR JURY TRIAL - 5
07800.0185.11689808.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 6 of 17

integrated Proposed Development until the Development Agreement was negotiated and
executed between the County Board, Cat Creek, and the Landowners, and recorded.

22. The Board, based on the testimony of Cat Creek, affirmed the P&Z Commission’s
finding that the five (5) separate CUPs were dependent on each other and could not exist
separately.

23. Over the course of approximately one year, representatives of Cat Creek and the
County Board--one of the County representatives was Commissioner Albert (Al) Hofer--met on
several occasions to negotiate and draft the terms of the Development Agreement.

24. On February 9, 2018, the Board conducted a public hearing to receive public
comments for and against the approval of the proposed Development Agreement. The proposed
Development Agreement contained many material alterations of the terms and conditions of the
approved CUPs, which were revealed for the first time to the public during the February 9, 2018
hearing Plaintiff was not provided an adequate and proper opportunity to study and respond to
the material alterations in the terms and conditions of the CUPs that are contained in the
Development Agreement. During the public hearing, the Board approved omitting and deferring
the provisions of the Water Delivery and Diversion section from the Development Agreement,
which is a requirement of Condition No. 2 in the CUPs. The Water Delivery and Diversion
section is a major component of the Proposed Development and the omission of this provision is
a material change in the CUPS.

25. On February 9, 2018, the Board and the Developer approved and executed the
Development Agreement and the Board adopted Resolution No. 652-18 and Ordinance No.

2018-01, which were recorded. A true copy of the Development Agreement, Resolution No. 652-

COMPLAINT AND DEMAND FOR JURY TRIAL - 6
07800.0185.11689803.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 7 of 17

18 and Ordinance No. 2018-01 are attached hereto marked Exhibit “C” and incorporated herein
by reference as though fully set forth herein.

26. On February 16, 2018, SBar Ranch filed a timely Request for Reconsideration of
the approval of the CUPs and the Development Agreement (“First Request for
Reconsideration”). The Request for Reconsideration claimed violations of due process;
violations of the Local Land Use Planning Act, ldaho Code §§ 67-6501 through -6538
(“LLUPA”); and violations of the County Code and Ordinances. A true copy of the First Request
for Reconsideration is attached hereto, marked Exhibit “D” and incorporated herein as though
fully set forth herein.

27. On March 2, 2018, both Resolution No. 652-18 and Ordinance No. 2018-01 were
amended and restated as Resolution No. 653-18 and Ordinance No. 2018-02. A true copy of
Resolution No. 653-18 the Ordinance No. 2018-02 are attached hereto, marked Exhibit “E” and
incorporated herein as though fully set forth herein.

28. Without public notice, the Board conducted deliberations on March 2, 2018, and
on March 16, 2018, when the Board issued additional Findings of Fact, Conclusions of Law and
Order ~ CUP Amendments (“Supplemental Findings”). These Supplemental Findings materially
altered the February 10, 2017 Order. ln particular, and among other things, the Board specifically
found in its Supplemental Findings that “as a result in approving the Development Agreement,
the Board approved changes to the [CUPS] and Conditions;” that the five CUPs were no longer
dependent on each other and could be approved separately A true copy of the Supplemental
Findings is attached hereto, marked Exhibit “F” and incorporated herein as though fully set forth

herein.

COMPLAINT AND DEMAND FOR JURY TRIAL - 7
07800.0185_11689808.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 8 of 17

29. On April 6, 2018, the Board denied SBar Ranch’s First Request for
Reconsideration (“First Request for Reconsideration Denial”). A true copy of the First Request
for Reconsideration Denial is attached hereto, marked Exhibit “G” and incorporated herein as
though fully set forth herein.

30. The approval of the CUPs will negatively impact SBar Ranch’s property, as found
by the P&Z Commission and as is established by the record of the Board in this matter. Further,
the windmill turbines that are the subject of CUP-2015-06 will diminish the value of SBar
Ranch’s property by obstructing and polluting the scenic view and natural landscape of SBar
Ranch’s property and for other reasons that are in the record of the P&Z Commission and the
record of the Board relating to this matter and will be proven at trial. SBar Ranch has not been
provided compensation for the damages it has suffered as a consequence of the actions of the
Board.

31. Gn March 26, 2018, SBar Ranch filed a Second Request for Reconsideration of
the approval of the CUPs and the Development Agreement (“Second Request for
Reconsideration”). The Second Request for Reconsideration claimed violations of due process;
violations of LUPA; and violations of the County Code and Ordinances. Specifically, the Second
Request asserted among other violations, that the Development Agreement provides for an
improper extension period; an improper adoption of a modified Master Site Plan in the
Development Agreement; improper removal of the water diversion and delivery provisions of the
CUPs from the Development Agreement; due process violations in the making of the
Development Agreement; and failure, in violation of l.C. § 67-6512(b), to give notice of the

height and locations of the proposed wind towers. A true copy of the Second Request for

COMPLAINT AND DEl\/IAND FOR JURY TRIAL - 8
07800.0185.11689808.2

Case 1:19-cV-00050-CWD Document 1 Filed 02/08/19 Page 9 of 17

Reconsideration, and the Supplement to Second Request are attached hereto, marked Exhibit “H”
and incorporated herein as though fully set forth herein.

32. On l\/lay 1, 2018, SBar Ranch filed in the District Court of the Fourth Judicial
District of the State of ldaho, In and For the County of Elmore, Case No. CV20-18-525, a
Petition for J udicial Review of the actions of the Board.

33. On l\/Iay 18, 2018, the Board denied SBar Ranch’s Second Request for
Reconsideration (“Second Request for Reconsideration Denial”). A true copy of the Second
Request for Reconsideration Denial is attached hereto, marked Exhibit “I” and incorporated
herein as though fully set forth herein.

34. On May 21, 2018, SBar Ranch served a Notice of Tort Claim upon the Board of
Commissioners of Elmore County, in compliance with ldaho Code § 6-906. A copy of the Notice
of Tort Claim and an Errata are attached hereto, marked Exhibit “J” and incorporated herein as
though fully set forth herein

35. On June 13, 2018, SBar Ranch filed in the District Court of the Fourth Judicial
District of the State of ldaho, in and for the County of Elmore, Case No.CV20-18-525, without
obj ection, its Amended Petition for Judicial Review of the actions of the Board.

36. On its own initiative, the Board issued a Notice of Public Hearing that on July 26,
2018, it would hold a public hearing to consider or reconsider twenty (20) subject matters: (1) an
extension of the time the Applicant has to satisfy Conditions No. 2(b) and (c) of the Initial
Findings with respect to CUP-2015-04 (hydro project); (2) the site plan and project description;
(3) the Stakeholder Board (as defined in Condition No. 2(d) of the lnitial Findings); (4) annual
fish stocking in Anderson Ranch Reservoir; (5) conservation efforts affecting areas of sage-

grouse habitat surrounding wind turbine areas 2 and 3 in the eastern part of Wood Creek Ranch;

COMPLAINT AND DEMAND FOR JURY TRIAL - 9
07800.0135.11689308.2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 10 of 17

(6) erosion control measures; (7) the Applicant’s erosion control plan; (8) visual mitigation
measures; (9) communication with governmental agencies regarding fish and wildlife habitats
and other matters; (10) noise standards; (l 1) the Scholarship Fund (as defined in Condition No.
30 of the Initial Findings); (12) the term of approval of the CUPs, including any option to extend
the approval within the possible period of approval of the CUPs; (13) the Senior Fund (as
defined in Condition No. 31 of the lnitial Findings); (14) an updated Wildlife l\/litigation
Plan/Environmental lmpact Statement; (15) a power sale agreement between the Applicant and
ldaho Power; (16) the Interconnection Application; (17) the annual report requirement; (18) the
County’s right to terminate the CUPs; (19) separation of the Board’s approvals of the CUPs to
allow phasing of the Applicant’s proj ect; and (20) any other matters raised in the Development
Agreement to the extent that it amends the lnitial Findings, the Approval or the Conditions. A
true copy of the Notice of Public Hearing is attached hereto, marked Exhibit “K” and
incorporated herein as though fully set forth herein

37. SBar Ranch submitted to the Board a Notice of Obj ections to the July 26, 2018
hearing (“Notice of Objections”). A copy of the Notice of Obj ections is attached hereto, marked
Exhibit “L” and incorporated herein as though fully set forth herein

38. Following the hearing, the Board closed the record and took the matter under
advisement Deliberations were held on September 7, 2018, when the Board approved and issued
Findings of Fact, Conclusions of Law and Order, July 26, 2018 ~ Rehearing (“Reconsideration
Findings”). A true copy of the Reconsideration Findings is attached hereto, marked Exhibit “l\/[”,
and incorporated herein as though fully set forth herein

39. Because SBar Ranch had already appealed the Board’s denials of the First and

Second Requests for Reconsideration, the Board was deprived of jurisdiction to issue the

COMPLAINT AND DEl\/IAND FOR JURY TRIAL - 10
07800.0185.11689808.2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 11 of 17

Reconsideration Findings in an attempt to correct or fix the Board’s prior decisions which are the
subject of the prior appeals

40. On September ll, 2018, SBar Ranch submitted its Third Request for
Reconsideration to the Elmore County Board of Commissioners seeking reconsideration of the
Reconsideration Findings “Third Request for Reconsideration.” A copy of the Third Request for
Reconsideration is attached hereto, marked Exhibit “N”, and incorporated herein as though fully
set forth herein

41. On September 21, 2018, the Board denied the Third Request for Reconsideration
A copy of the Decision and Order Denying the Third Request for Reconsideration by SBar
Ranch, LLC (“Third Request for Reconsideration Denial”) is attached hereto, marked Exhibit
“O” and incorporated herein as though fully set forth herein

42. On December 14, 2018, in response to a request from the Developer, the Board
held a public hearing to consider a request from the Developer to extend the deadline of
December 31, 2018, for the Board and the Developer to agree upon the terms of an amendment
to the Development Agreement to include the provision for the diversion and delivery of water
by the Developer to the County. The Developer requested an extension to June 30, 2019.

43. SBar Ranch submitted to the Board a Notice of Objections dated December 7,
2018, to the public hearing on December 14, 2018, and to the requested extension A copy of the
Notice of Objections dated December 7, 2018, is attached hereto, marked Exhibit “P” and
incorporated herein as though fully set forth herein

44. On December 14, 2018, the Board disregarded the Notice of Objections of SBar
Ranch, conducted the public hearing and approved the extension of deadline as requested by the

Developer. A copy of Ordinance No. 2018-03 with the executed First Amendment to

COMPLAINT AND DEMAND FOR JURY TRIAL - 11
07800.0185.11689808,2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 12 of 17

Development Agreement Relative to Cat Creek Energy, LLC Conditional Use Permits is
attached hereto, marked Exhibit “Q” and incorporated herein as though fully set forth herein

45. The Board’s actions have deprived SBar Ranch of substantial rights because its
actions have deprived SBar Ranch of property without the payment of just compensation and has
deprived SBar Ranch of due process and equal protection

46. A part of the Proposed Development involves the construction of a man-made
lake (“Upper Reservoir”) to be constructed by Cat Creek above the elevation of Anderson Ranch
Dam reservoir. CUP-2015-04 is an application for a pump storage hydro electrical generating
facility utilizing the Upper Reservoir. This is one of the CUPs that Cat Creek, in its application
for CUPS, represented was integral to and could not be separated from the other four (4) CUP
applications When the Board approved the CUPs on February 10, 2017, the Board expressly
made a finding that: “The Commission finds based on testimony from the Applicant, that all five
(5) applications are dependent upon each other and cannot exist separately.” The Board
subsequently reversed this finding and conclusion The purpose of the Upper Reservoir is so Cat
Creek can pump water from Anderson Ranch Dam reservoir during non-peak hours of electrical
demand to the Upper Reservoir and recycle it back into Anderson Ranch Dam during peak hours
through hydro turbines to generate electricity.

47. The Board has applied to the ldaho Department of Water Resources (permit
No. 63-34348) to divert water out of Basin 63 and to use the water in Basin 61. The Board
proposes that the Developer shall divert and deliver water at a rate of up to 200 cubic feet per
second (cfs) to the County under its water right, in priority, on a continuous flow basis, from the
South Fork Boise River to Little Camas Reservoir by use of the Developer’s infrastructure and to

include water stored for the County’s use in Anderson Ranch Reservoir, pursuant to U.S. Bureau

COMPLAINT AND DEMAND FOR JURY TRIAL - 12
07800.0185.11689808.2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 13 of 17

of Reclamation contract and ldaho state law, as long as (1) the water can be accepted into Little
Camas Reservoir, as determined by the Mountain Home lrrigation District, in its sole discretion;
(2) the water diversion and delivery does not prevent the Developer from performing its ordinary
water operations, which term is defined as generating electricity via hydro-power or performing
ordinary maintenance of its hydro-power infrastructure; and (3) Cat Creek Reservoir stored water
is at least 20,000 acre feet ln short, the County proposes that the Developer will use its
infrastructure to pump water for the County’s use. ln other words, the County has a vested
interest in approving CUP-2015-04 so the County can benefit from the use of the Developer’s
infrastructure to pump water for the County’s use because the granting of the CUP-2015-04 to
Cat Creek Energy is necessary in order for the Developer to pump water for Elmore County’s
use. The Board’s vested beneficial interest in approving the granting of CUP-2015-04 to Cat
Creek Energy in this matter creates a conflict of interest that violates ldaho Code § 67-6506 and
other law. The Board’s conflict of interest prevents the Board from serving as the neutral
decision maker in this contested matter that is pending before the Board. The only rational
solution to the problem of their conflict of interest and inability to serve as a neutral decision
maker as required by law, is to grant Plaintiff the relief sought herein

48. One of the Commissioners, Albert (Al) Hofer, was designated by the Board to
serve as a negotiator for the Board with representatives of the Developer to negotiate the terms of
the Development Agreement on behalf of the County. l\/lr. Hofer and other representatives of the
County served as a negotiator for the Board with the representatives of the Developer for almost
a year. l\/lr. Hofer agreed with the Developer and approved the terms of a Development
Agreement that was submitted to the other two members of the Board for their consideration and

approval on February 9, 2018. When the Board approved the terms of the Development

COl\/IPLAINT AND DEMAND FOR JURY TRIAL - 13
07800.0185.11689808.2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 14 of 17

Agreement on February 9, 2018, the remaining two members of the Board knew that Mr. Hofer
had negotiated and approved the terms of the Development Agreement that was submitted to the
Board for its approval and execution on behalf of the County. This arrangement unduly
influenced the decision of the other two Board members and prevented the other two Board
members from serving as neutral decision makers, which rendered their decision to approve the
Development Agreement void or voidable.

49. The Plaintiff has also learned through testimony of the three members of the
Elmore County Board of Commissioners, which was given by each individual Commissioner,
before the ldaho Department of Water Rights, that each of the three Commissioners own land
that is located within the boundaries of the Elmore County lrrigation District and will personally
benefit from the delivery of water by the Developer, as set forth above, to the l\/ltn. Home
lrrigation District. Each of the Commissioners has a personal conflict of interest and actual bias
that prevents each of them from serving as a neutral decision maker in this matter and renders
their decisions in this matter void or voidable

COUNT ONE
DECLARATORY RELIEF

50. D SBar Ranch incorporates herein by reference paragraphs 1-49.

51. SBar Ranch is entitled to declaratory relief, pursuant to United States Code
§ 2201 and F.R.C.P. 57, declaring invalid the County’s approval of the CUPs and the
Development Agreement for having failed to provide SBar Ranch with adequate notice and the
opportunity to properly be heard to object to such approvals.

52. SBar Ranch is entitled to declaratory relief relative to its rights and status as to the
CUPs, the Development Agreement and for a determination that the County’s actions in

approving the CUPs and the Development Agreement Violates l.C. § 67-5279 because the

COMPLAINT AND DEMAND FOR JURY TRIAL - 14
07800.0185.11639308.2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 15 of 17

Board’s findings, inferences, conclusions, or decisions are: (a) in violation of constitutional or
statutory provisions; (b) in excess of the statutory authority of the agency; (c) made upon
unlawful procedure; (d) not supported by substantial evidence on the record as a whole; or
(e) arbitrary, capricious or an abuse of discretion, and a substantial right of Plaintiff has been
prejudiced

5 3. SBar Ranch is entitled to a declaratory judgment declaring that the County and
the individual Commissioners of the Board have conflicts of interest that prevent the County and
the individual members of the Board from serving as neutral decision-makers in this matter, and
declaring invalid the County’s approval of the CUPs and the Development Agreement.

COUNT TWO
TORT DAMAGES FOR A “NON-CATEGORICAL” REGULATORY TAKING

54. SBar Ranch incorporates herein by reference paragraphs 1-53.

55. The value of SBar Ranch’s property has been substantially diminished by the
County’s approval of the CUPs and the Development Agreement.

56. As a result of the Defendants’ actions, SBar Ranch has been forced to bear a
public burden, the cause of which was not the responsibility of SBar Ranch.

57. The actions of the Defendants, including the economic impact of the regulatory
actions, the interference with reasonable investment-backed expectations, and the character of
the governmental actions constitute a “non-categorical” regulatory taking in violation of the
constitutional rights of SBar Ranch for which SBar Ranch is owed just compensation in an
amount at least equal to the diminished value of the Ranch resulting from the actions of the
Defendants.

CoUNT THREE
42 U.s.C. § 1983

58. SBar Ranch incorporates herein by reference paragraphs 1-57.

COl\/IPLAINT AND DEMAND FOR JURY TRIAL - 15
07800.0185.11689808.2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 16 of 17

59. The Defendants’ actions have deprived SBar Ranch of economic benefit of its
property without the payment of just compensation as required by the Fifth and Fourteenth
Amendments of the United States Constitution.

60. The Defendants’ failure to provide proper notice and an opportunity to be heard
regarding the approval of the CUPs and the Development Agreement violated SBar Ranch’s
right of due process of law under the Fifth and Fourteenth Amendments of the United States
Constitution and 42 U.S.C. § 1983 as SBar Ranch was not afforded proper notice or an
opportunity to object to the Defendants’ actions.

61. The Defendants’ actions have been discriminatory and violated SBar Ranch’s
rights of substantive due process of law under the Fifth and Fourteenth Amendments of the
United States Constitution and 42 U.S.C. § 1983.

62. The Defendants’ actions regarding the CUPs and the Development Agreement are
actions made by the Defendants acting under the color of state law and in their capacity as a state
governmental sovereign and representatives of a state governmental sovereign

63. The motives of the Defendants in taking the actions they have taken were not
premised on the advancement of a legitimate governmental interest, and the means chosen by the
Defendants were not likely to advance the goal of preserving and protecting a legitimate
governmental interest. As such, the Defendants’ actions in approving the CUPs and the
Development Agreement are void as applied to SBar Ranch in that the actions violated SBar
Ranch’s right of substantive due process of law under the Fifth and Fourteenth Amendments of
the United States Constitution and 42 U.S.C. § 1983.

64, The Defendants’ actions were intentional and deliberate, were committed with an

appreciation for their wrongfulness and injurious effects, and were perpetrated with callous

COMPLAINT AND DEl\/IAND FOR JURY TRIAL - 16
07800.0185.11689808.2

Case 1:19-cv-00050-CWD Document 1 Filed 02/08/19 Page 17 of 17

disregard and reckless indifference toward SBar Ranch’s federally protected constitutional
rights. As a result, SBar Ranch is entitled to recover a money judgment against the Defendants
for the violation of its federally secured constitutional rights in a sum sufficient to fully and fairly
compensate SBar Ranch, together with interest, costs and attorney fees in a sum to be proven at
trial.
DEMAND FOR JURY TRIAL
The Plaintiff demands a jury trial on all issues that may be heard by a jury.
PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays for relief as follows:

1. For declaratory relief pertaining to the Defendants’ actions as alleged herein

2. For a money judgment against the Defendants in an amount sufficient to fully and
fairly compensate SBar Ranch for the uncompensated damage to the property and property
rights, the violation of Plaintiff’ s constitutional rights, and the deprivation of Plaintiff’ s federally
protected civil rights.

3. For an award of reasonable costs and attorney fees pursuant to Idaho Code
§§ 12~117, 12-121, and 12-120(3), 42 U.S.C. § 1988, F.R.C.P. 54 and any other applicable law
or rule.

4. For such other an /further relief as this Court deems just and equitable.

DATED: February , 2019.

HAWLEY TROXELL ENNIS & HAWLEY LLP

%

B/Meny;r/ ;r/w” Clark lsB NO 1026
Attorneys for Plaintiff

 

COMPLAINT AND DEMAND FOR JURY TRIAL - 17
07800.0185`11639808.2

